Exhibit 10.1

AGREEMENT AND FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT

This Agreement and First Amendment to Asset Purchase Agreement (the “Agreement”)
is entered into as of June 30, 2015, by and among Capnia, Inc., a Delaware
corporation (“Capnia”), George Tidmarsh, MD, PhD, a resident of [PRIVATE
ADDRESS] (“Tidmarsh”), and BioMedical Drug Development Inc. (“BDDI”).

W I T N E S S E T H:

WHEREAS, BDDI and Stryker Corporation (“Stryker”) entered into that certain
Asset Purchase agreement dated as of May 7, 2010 (the “Stryker Purchase
Agreement”), between BDDI and Stryker, where, among other matters, BDDI
purchased certain assets of Stryker relating to non-invasive end tidal breath
gas monitor medical technology known as the COCO2Puff (the “Technology”) for the
payment set forth therein.

WHEREAS, Capnia and BDDI entered into that certain Asset Purchase Agreement
dated as of May 11, 2010 (the “Capnia Purchase Agreement”), pursuant to which,
among other matters, BDDI agreed to sell to Capnia the Technology and BDDI
received, among other consideration, certain royalty payments related to the
Technology (the “Royalties”).

WHEREAS, Tidmarsh and BDDI entered into an Asset Purchase Agreement dated as of
June 4, 2012 (the “Asset Transfer Agreement”), pursuant to which, among other
matters, the Stryker Purchase Agreement and the Capnia Purchase Agreement were
assigned and transferred to Tidmarsh.

WHEREAS, Capnia and Tidmarsh desire to amend the Capnia Purchase Agreement to
remove the provisions related to the Royalties from the Capnia Purchase
Agreement in exchange for the issuance or payment by Capnia to Tidmarsh of
(i) 40,000 shares of Capnia’s Common Stock (the “Shares”) and (ii) an aggregate
cash payment of $450,000 (the “Cash Consideration”).

NOW, THEREFORE, in the consideration of the premises, mutual covenants and
promises hereinafter set forth, and other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Amendments.

(a) Section 2 of the Capnia Purchase Agreement is deleted in its entirety and
replaced with the following:

“2. Buyer Payment Obligations. Subject to the terms and conditions of this
Agreement, if an event occurs that gives rise to a payment obligation under
Section 2 of the Original Agreement in connection with the Cash Consideration or
the Regulatory Milestone (each such term, as defined in the Original Agreement,
and each such event, a “Payment Condition”, and the date of such event, a
“Payment Condition Date”), Buyer shall pay Seller the requisite amount within
thirty (30) business days of the Payment Condition Date, except that payment
with respect to the Cash Consideration shall be made



--------------------------------------------------------------------------------

immediately after execution of this Agreement in accordance with Section 5
below. Buyer shall make such payments to Seller by check or wire of immediately
available funds to a bank account designated by Seller.”

(b) Section 6 of the Capnia Purchase Agreement is deleted in its entirety and
replaced with the following:

“6. Intentionally Deleted.”

2. Representation and Warranty of Tidmarsh. Tidmarsh represents and warrants to
Capnia, and acknowledges that Capnia is relying on such representations and
warranties, as follows:

(a) Tidmarsh was, as of the date of the Asset Transfer Agreement, and has been,
through the date hereof, the sole stockholder, security holder and equity holder
of BDDI.

(b) There were, as of the date of the Asset Transfer Agreement, and through the
date hereof, no creditors of BDDI.

(c) The representations and warranties made by BDDI in Section 5 of the Asset
Transfer Agreement were true and correct in all respects as of the date of the
Asset Transfer Agreement and are true and correct in all respects as of the date
hereof.

(d) BDDI had, as of the date of the Asset Transfer Agreement, all necessary
corporate power and authority to execute and deliver the Asset Transfer
Agreement and to complete the transactions contemplated by the Asset Transfer
Agreement, and the execution and performance of the Asset Transfer Agreement by
the BDDI did not violate any applicable law, BDDI’s organizational documents or
any agreements by which BDDI was bound.

(e) Tidmarsh has good right, title and interest in and to the Stryker Purchase
Agreement and the Capnia Purchase Agreement and all rights, privileges and
obligations provided for therein, free and clear from all liens, security
interests, mortgages, pledges and encumbrances of any kind. No other person has
an interest in or is a party to the Stryker Purchase Agreement or the Capnia
Purchase Agreement, other than Stryker and Capnia, respectively.

(f) Tidmarsh has all necessary corporate power and authority to execute and
deliver this Agreement and to complete the transactions contemplated by this
Agreement. Tidmarsh has duly and validly executed and delivered this Agreement
and, assuming the due authorization, execution and delivery of this Agreement by
Capnia, this Agreement constitutes the legal and valid binding obligation of
Tidmarsh enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to creditors’ rights generally and to general principles of equity
(regardless of whether enforceability is considered in a proceeding in equity or
at law). No notice to, or consent or approval from, any authority is required in
connection with Tidmarsh’s execution and performance of this Agreement. The
execution and performance of this Agreement by Tidmarsh will not violate any
applicable law, any organizational documents by which Tidmarsh is bound or any
agreements to which Tidmarsh is bound.

 

2



--------------------------------------------------------------------------------

(g) Neither the execution and delivery of this Agreement nor any ancillary
agreement, nor the consummation of the transactions contemplated hereby, will
conflict with, or (with or without notice or lapse of time, or both) result in a
termination, breach, impairment or violation of (i) any provision of any
certificate of incorporation or organizational document by which Tidmarsh is
bound, as currently in effect, or (ii) any federal, state, local or foreign
judgment, writ, decree, order, statute, rule or regulation applicable to
Tidmarsh, the Stryker Purchase Agreement or the Capnia Purchase Agreement. The
consummation of the transactions contemplated hereby and the entry into this
Agreement, will not conflict with, result in any breach of, constitute a default
(or event which with the giving of notice or lapse of time, or both, would
become a default) under, require any consent under, or give to others any rights
of termination, amendment, acceleration, suspension, revocation or cancellation
of, or result in the creation of any encumbrance on the Stryker Purchase
Agreement or the Capnia Purchase Agreement, or any portion thereof, pursuant to,
any note, bond, mortgage or indenture, contract, agreement, lease, sublease,
license, permit, franchise or other instrument or arrangement to which Tidmarsh
is a party or by which the Stryker Purchase Agreement or the Capnia Purchase
Agreement, or any portion thereof, is bound or affected.

3. Conditions to Entering into this Agreement in Favor of Capnia. On or before
the date hereof, Tidmarsh shall have: (a) paid $400,000 to Stryker in complete
satisfaction of BDDI and/or Tidmash’s obligations to Stryker under the Stryker
Purchase Agreement and/or the Transfer Agreement (the “Stryker Payment”), with
evidence satisfactory to Capnia of such payment; and (b) obtained a written
acknowledgement from Stryker, in a form reasonably acceptable to Capnia,
confirming (i) the receipt of the Stryker Payment, (ii) that the Stryker Payment
completely satisfies all of BDDI and/or Tidmash’s obligations to Stryker under
Stryker Purchase Agreement, and (iii) Tidmarsh and/or BDDI are in full
compliance with, and no breach has occurred under, the Stryker Purchase
Agreement and/or the Transfer Agreement.

4. Consideration.

(a) Subject to the satisfaction of the conditions set forth in Section 3 hereof
and as consideration for entering into this Agreement, Capnia agrees to:

(i) issue to Tidmarsh the Shares pursuant to a Common Stock Purchase Agreement
in substantially the form attached hereto as Exhibit A; and

(ii) pay Tidmarsh the Cash Consideration, which Cash Consideration shall be
payable upon the following terms:

(A) $150,000 of the Cash Consideration shall payable by Capnia to Tidmarsh on
the date hereof,

(B) $100,000 of the Cash Consideration shall payable by Capnia to Tidmarsh on
the six (6) month anniversary of the date hereof,

(C) $100,000 of the Cash Consideration shall payable by Capnia to Tidmarsh on
the twelve (12) month anniversary of the date hereof, and

 

3



--------------------------------------------------------------------------------

(D) $100,000 of the Cash Consideration shall payable by Capnia to Tidmarsh on
the eighteen (18) month anniversary of the date hereof.

(b) Each of Tidmarsh and BDDI acknowledges and agrees that no further
consideration, other than that set forth in Section 4(a), will be owed by Capnia
to Tidmarsh or BDDI in exchange for entering into this Agreement and/or the
consummation of the transactions or performance of the obligations set forth
herein.

5. Further Assurances. The parties agree that, from time to time, from and after
the date hereof, each of them will execute and deliver such further instruments
of conveyance and transfer and take such other action as may be necessary to
carry out the purposes and intents of this Agreement.

6. Miscellaneous.

(a) This Agreement and the Capnia Purchase Agreement (as amended by this
Agreement) constitute the full and entire agreement between the parties with
regard to the subject matter hereof. This Agreement may not be further amended
or modified except upon a written agreement signed by the parties.

(b) This Agreement shall be construed in accordance with and governed by the law
of the State of California, without regard to the conflicts of law rules of such
state.

(c) This Agreement may be executed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto were
upon the same instrument. This Agreement shall become effective when each party
shall have received a counterpart hereof signed by the other parties.

[Signature page follows.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement and First
Amendment to Asset Purchase Agreement as of the date first set forth above.

 

CAPNIA, INC. By:

 /s/ Anish Bhatnagar

Name: Anish Bhatnagar Title: Chief Executive Officer

 

GEORGE TIDMARSH, MD, PHD By:

 /s/ George Tidmarsh

 

BIOMEDICAL DRUG DEVELOPMENT INC. By:

 /s/ George Tidmarsh

Name: George Tidmarsh Title: Chief Executive Officer

 

[Signature Page to Agreement and First Amendment to Asset Purchase Agreement]



--------------------------------------------------------------------------------

Exhibit A

Common Stock Purchase Agreement